DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 21 and 30 (which claims 25 and 34 depend from respectively) positively recite that temperature signals are received from the plurality of remote sensors.  In other words, the remote sensors are responsible for temperature sensing.  Claims 21 and 30 on the other hand, state that the remote sensors provide one or more of: temperature sensing, audio, visual and security.  Based on claims 25 and 34, it appears to indicate that the remote sensors can instead just provide audio, visual or security and not temperature as required in claims 21 and 30.  For examination purposes, claims 25 and 34 are interpreted as only requiring temperature sensing since it is believed that is the broadest interpretation applicant wants for those claims.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-24, 26-33 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,473,351 to Anderson et al [Anderson] in view of Lakin US Pat No 5803357.
Referring to claim 21, Anderson teaches the HVAC controller for an HVAC system that is configured to condition a living space within a building, the HVAC controller comprising:
Instant application					‘351 patent to Anderson
one or more transceivers for wirelessly communicating with a network, the one or more transceivers configured to establish communication with a remote server via the network
one or more transceivers for wirelessly communicating with a network, the one or more transceivers configured to establish communication with a remote server via the network [claim1].
wiring terminals for receiving a wired connection to a plurality of remote sensors situated remote from the HVAC controller and in the living space of the building
wiring terminals for receiving a wired connection to a [plurality of] remote sensor[[s]] situated remote from the HVAC controller and in the living space of the building

a controller operably coupled to the one or more transceivers and the wiring terminals, the controller is configured to: [claim1].
receive a plurality of sensed temperature signals from the plurality of remote sensors via the wiring terminals
receive a [plurality of] sensed temperature signal[[s]] from the [plurality of] remote sensor[[s]] via the wiring terminals [claim1].
 receive a temperature setpoint via the network
 receive a temperature setpoint via the network [claim1].
implement a thermostat control algorithm to generate one or more control signals
implement a thermostat control algorithm to generate one or more control signals [claim1].
wherein the HVAC controller is configured to be located inside the housing of the HVAC system, and wherein the housing of the HVAC system includes one or more HVAC components, wherein the one or more HVAC components comprise one or more of a blower, a heat exchanger, a burner, or a gas valve
wherein the HVAC controller is configured to be located inside the housing of the HVAC system, and wherein the housing of the HVAC system includes one or more HVAC components, wherein the one or more HVAC components comprise one or more of a blower, a heat exchanger, a burner, or a gas valve [claim1].
wherein the HVAC system does not include a remote sensor of the plurality of remote sensors configured to change the setpoint; 
wherein the HVAC system does not include a remote sensor [of the plurality of remote sensors configured to change] capable of changing the setpoint [claim1].

wherein the one or more control signals are provided to the HVAC system to control one or more HVAC components of the HVAC system [claim1].
wherein the thermostat control algorithm is configured to compare the sensed temperature signals received from the plurality of remote sensors to the temperature setpoint received via the network.
wherein the thermostat control algorithm is configured to compare the sensed temperature signals received from the [plurality of] remote sensor[[s]] to the temperature setpoint received via the network.[claim1].


In summary, the instant application and the ‘351 patent to Anderson teach the same with the exception that the instant application includes a plurality of sensed temperature signals received from a plurality of sensors rather than a single sensed temperature from a single temperature sensor.  Lakin teaches an HVAC system utilizing a plurality of temperature sensors [col. 3 lines 39-45].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ‘351 patent to Anderson to include multiple sensors so that a plurality of temperature signals could be received because Lakin explicitly teaches that the use of a single sensor can lead to hot and cold spots and other wide temperature variances [col. 2 lines 20-38].
Referring to independent claims 30 and 37, these claim the same subject matter as claims 10 and 17 in the ‘351 patent with the exception of the additional temperature sensors.  Those claims are rejected on the same basis as set forth hereinabove in view of Lakin.
Regarding claims 22-24, 26-33 and 35-40, these claim the same subject matter as claims 2-9, 11-16 and 18-20 respectively in the ‘351 patent and therefore are rejected on the ground of nonstatutory double patenting in view of above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        2/13/21